Dismiss and Opinion Filed April 10, 2020




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-20-00429-CV

 IN RE THE REYNOLDS AND REYNOLDS COMPANY AND RICHARD
                     RAUCH, Relators

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-06553-2019

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Carlyle
                         Opinion by Justice Pedersen, III
      Before the Court is relators’ April 9, 2020 motion to dismiss this original

proceeding without prejudice. In their motion, relators explain that respondent’s

subsequent order vacating the order at issue in this proceeding has rendered moot

their petition for writ of mandamus and emergency motion for a stay. Accordingly,

we grant the motion and dismiss this original proceeding without prejudice.




                                           /Bill Pedersen, III/
                                           BILL PEDERSEN, III
                                           JUSTICE
200429f.p05